Citation Nr: 0700945	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial extraschedular rating for bilateral 
hearing loss, schedularly evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of this remand was to 
facilitate the readjudication of the veteran's claim for an 
initial rating in excess of 10 percent for bilateral hearing 
loss on an extraschedular basis.  On remand, the Director of 
the VA's Compensation and Pension Service determined in July 
2006 that review did not disclose that the veteran's service-
connected bilateral hearing loss was productive of impairment 
beyond that contemplated by the currently assigned, 10 
percent disability evaluation.  Following the AMC's issuance 
of a supplemental statement of the case in September 2006, 
the case has been returned to the Board for further review.  


FINDING OF FACT

Factors such as would render impractical the application of 
regular schedular standards in the evaluation of the 
veteran's service-connected bilateral hearing loss are not 
shown, including frequent periods of hospital care or a 
marked interference with employment solely attributable to 
the disability in question.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent on an extraschedular basis for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in 
November 2005, and previously in March 2005 and August 2004.  
All of the actions previously sought by the Board through its 
prior development requests as to this matter appear to have 
been completed in full as directed, and neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the claim for an 
extraschedular evaluation of increased disability for 
bilateral hearing loss, notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the veteran was provided in the 
AMC's letter of March 2005 to him.  The veteran was thereby 
notified that he should submit all pertinent evidence in his 
possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  While the March 2005 letter was issued after the RO 
decision that is the subject of this appeal, the claim was 
readjudicated by VA after VCAA notice was furnished.  See 
Supplemental Statement of the Case (SSOC) issued in May 2006; 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Notice as to disability ratings and effective dates, pursuant 
to Dingess/Hartman, was provided by the AMC through its SSOC 
of September 2006, at the time of the most recent 
readjudication of the issue on appeal.  Despite the timing 
irregularity, the Board has herein concluded that there is no 
basis for a grant of the benefit sought on appeal, such that 
any error as to notice under Dingess/Hartman is found to be 
harmless.  Moreover, it is determined that prejudice would 
not result to the veteran were the Board to enter a final 
decision as to the matter herein addressed on its merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  It is argued by the 
veteran that under 38 C.F.R. § 4.10 (2006), the basis of 
disability evaluations is the ability of the body or one of 
its parts to function under the ordinary conditions of life, 
including employment, and that the veteran is entitled to be 
examined by VA in order to ascertain the degree to which his 
hearing loss affects him during everyday activities.  The 
record reflects that multiple VA medical examinations have 
been afforded the veteran with respect to his service-
connected bilateral hearing loss, with such examinations 
having been comprehensive in scope.  Such were performed in 
accordance with established protocols, including controlled 
speech discrimination and puretone audiometric testing 
without use of hearing aids, as mandated by 38 C.F.R. § 4.85 
(2006).  It is from this testing in a controlled environment 
that the level of impairment may be objectively quantified 
and the appropriate rating assigned on that basis.  Such 
entails an objective measure of auditory ability, which could 
not be duplicated were testing undertaken in other than a 
controlled setting where subjective, varying considerations 
were at play.  The veteran's request for a further VA 
audiometric examination is found to be without adequate 
foundation and it is otherwise determined that VA has 
satisfied its duties under the VCAA.

Merits of the Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability. 38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In determining whether a higher rating is warranted on an 
extraschedular basis for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that service connection for bilateral 
hearing loss was established by a rating decision in January 
2003, at which time a 0 percent schedular evaluation was 
assigned as of July 19, 2002.  A timely appeal as to the 
rating then assigned was initiated by the veteran and later 
perfected within the time limits prescribed by law.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found).  The 
0 percent schedular rating for bilateral hearing loss was 
increased to 10 percent, effective from July 2002, by the 
Board's decision of May 2005 and implemented by the AMC 
through its May 2005 action.  

Evidence on file pertaining to the veteran's entitlement to 
an extraschedular evaluation includes the December 2002 
report of a VA audiological examination, findings from which 
identified a bilateral, moderately severe sensorineural 
hearing loss.  At that time, the veteran denied the existence 
of any ear pain of either ear or complaints from significant 
others regarding his hearing loss.  

In March 2004, a private party indicated in written 
correspondence that veteran had been seen since 1999 for a 
longstanding bilateral hearing loss.  It was therein noted 
that the veteran's overall speech recognition was good, 
except for high frequency based words.  His ability to use 
speech cues was described as "very good."

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the Denver RO in April 2004, a 
transcript of which is of record.  Much of the testimony 
offered was directed toward obtaining a 10 percent schedular 
evaluation for his bilateral hearing loss, which as noted 
previously was granted by Board action in May 2005.  The 
veteran reported that he experienced difficulties in 
conducting conversations with others and in listening to the 
radio or television at a level comfortable to others present 
in the room.  He veteran described his proficiency at lip 
reading as a means to offset at least a portion of what 
others were communicating verbally.  He also stated that his 
hearing problem had cost him sales over a career spanning 
many years as a salesman, as customers were noted not to want 
to deal with persons who could not hear very well.  

A VA audiological examination in November 2004 yielded 
findings indicating the presence of a moderately severe 
sensorineural hearing loss of both ears.  There was noted by 
the examiner to be very good speech discrimination in the 
right ear and excellent speech discrimination in the left 
ear.  

Thereafter submitted for the record were various lay 
statements from individuals familiar with the veteran.  In 
her statement, the veteran's spouse reported that, even with 
hearing aids, she had observed the veteran's difficulty in 
conversing with others and in watching television.  A 
statement from the veteran's former employer indicated that 
the veteran had come to work for him in 1988, at which time 
the existence of a hearing impairment was noted.  Such 
impairment was noted by the employer to have become more 
significant as years passed.  The remaining statements are 
from a co-worker and a friend of the veteran, both of whom 
noted that, with background noise or others talking in close 
proximity, the veteran had greater difficulty in making out 
what was being spoken by others to him.  

In April 2006, the AMC solicited from the Director of the 
VA's Compensation and Pension Service an advisory opinion as 
to the veteran's entitlement to an extraschedular evaluation 
for bilateral hearing loss.  In the opinion provided in July 
2006, the Director determined that the veteran's bilateral 
hearing loss was not productive of impairment beyond that 
reflected in the currently assigned schedular evaluation.  

It is noteworthy that an extraschedular evaluation is 
assigned in the exceptional case where it is determined that 
the schedular evaluation is found to be inadequate.  
38 C.F.R. § 3.321(b)(1).  Pursuant to regulation, the 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as a marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The record when viewed as a whole does not indicate that the 
veteran's bilateral hearing loss has at any time since July 
2002 resulted in an exceptional or unusual disability 
picture.  The veteran's hearing loss has been found to be 10 
percent disabling on a schedular basis and such evaluation 
contemplates certain social and industrial restrictions, 
including such things as difficulties in conducting normal 
conversations with others or in listening to radio or 
television broadcasts.  The medical data submitted, as well 
as the statements from various individuals, do not illustrate 
a disability picture that renders impractical the application 
of the regular scheduler standards.  There likewise is no 
showing of any period of hospitalization since July 2002 for 
treatment of hearing loss or persuasive evidence of a marked 
interference with employment.  As to the latter, the veteran 
has indicated generally that he has been deprived of sales 
spanning a career of more than 30 years as a salesman; yet 
there is no proof of such deprivation offered to corroborate 
that contention.  The statement from a former employer speaks 
to the veteran's employment as a car salesman beginning in 
1988, and increasing problems doing that job due to hearing 
loss, but such does not set forth any impact on sales made or 
attempted by the veteran or a corresponding loss of income or 
time lost from the job at any point in time, including the 
dispositive period from July 2002 to the present.  Moreover, 
no medical professional is shown to have offered medical 
finding or opinion to the effect that the veteran's hearing 
loss markedly interferes with his employment.

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against finding that the 
regular schedular standards are inadequate as to the 
veteran's service-connected bilateral hearing loss.  
Accordingly, there is no basis for the assignment of an 
initial extraschedular rating in excess of the 10 percent 
schedular evaluation already in effect.  Fenderson.  

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claim for an extraschedular 
evaluation for his bilateral hearing loss, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

An initial extraschedular evaluation for bilateral hearing 
loss, currently schedularly rated as 10 percent disabling, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


